 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 ATHENA ART FINANCE CORP,                                       Case No.: 20-cv-4669
                                                                (JGB/DCF)
                                           Plaintiff,

                             v.
 CERTAIN ARTWORK BY JEAN-MICHEL BASQUIAT
 ENTITLED HUMIDITY, 1982, In Rem,

                                           Defendant,

                                                                NOTICE OF APPEARANCE
 SATFINANCE INVESTMENT LIMITED,
 DELAHUNTY LIMITED d/b/a DELAHUNTY FINE
 ART,
                            Interested Parties.




       PLEASE TAKE NOTICE that I, Gregory A. Clarick, of the law firm Clarick Gueron

Reisbaum LLP, hereby enter an appearance as counsel for Interested Party Delahunty Limited

doing business as Delahunty Fine Art in the above-captioned matter. I am admitted to

practice in this Court.

     Dated: New York, New York                     CLARICK GUERON REISBAUM LLP
            June 23, 2020
                                                   By:    /s/ Gregory A. Clarick
                                                          Gregory A. Clarick
                                                   220 Fifth Avenue, 14th Floor
                                                   New York, New York 10010
                                                   Phone: (212) 633-4310
                                                   Fax: (646) 478-9484
                                                   Email: gclarick@cgr-law.com

                                                   Attorneys for Interested Party
                                                   Delahunty Fine Art
